316 S.E.2d 309 (1984)
STATE of North Carolina
v.
Ellis James LUKER, III.
No. 21P84.
Supreme Court of North Carolina.
June 7, 1984.
Ann B. Petersen, Asst. Appellate Defender, for Luker.
Thomas B. Wood, Asst. Atty. Gen., Lamar Dowds, Dist. Atty., for the State.

ORDER
Defendant's petition for further review is allowed for the purpose of entering the following order:
The opinion of the Court of Appeals, 65 N.C.App. 644, 310 S.E.2d 63 is correct insofar as it determines that defendant was actually denied his Sixth Amendment right to counsel for the presentation of his evidence and closing arguments at his trial. On the authority of State v. Colbert, ___ N.C. ___, 316 S.E.2d 79 (1984), we conclude the Court of Appeals erred in concluding that such denial did not result in reversible error. Cf. Strickland v. Washington, ___ U.S. ___, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); United States v. Cronic, ___ U.S. ___, 104 S. Ct. 2039, 80 L. Ed. 2d 657 (1984). The decision of the Court of Appeals concluding that there was no error in defendant's trial is, therefore, reversed, and it is
ORDERED that defendant be given a new trial.
By order of the Court in conference this 5th day of June 1984.